Citation Nr: 1001283	
Decision Date: 01/08/10    Archive Date: 01/15/10

DOCKET NO.  08-15 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a compensable disability rating for 
degenerative joint disease of the lumbosacral spine.


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Law Clerk




INTRODUCTION

The Veteran had active military service from February 1973 
until retiring in September 1995.

This appeal to the Board of Veterans' Appeals (Board) is from 
an August 2007 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board is remanding the claim to the RO via the Appeals 
Management Center (AMC) in Washington, DC, for further 
development and consideration.


REMAND

On the appeal hearing options form that he submitted along 
with his April 2008 substantive appeal, and on the VA Form 9, 
itself, the Veteran requested a hearing at the RO before a 
Veterans Law Judge of the Board - either a Travel Board 
hearing or videoconference hearing.  There is no indication 
he had this hearing or canceled his hearing request, so this 
hearing must be scheduled before deciding his appeal.  
38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75, 20.700 
(2009).

Accordingly, this claim is REMANDED for the following 
additional development and consideration:

Schedule the Veteran for a Travel Board or 
videoconference hearing, whichever is available at 
the earliest opportunity.  Notify him of the date, 
time and location of the hearing.  Put a copy of 
this letter in his claims file.  If, for whatever 
reason, he changes his mind and elects not to have 
a hearing, or fails to report for it, also document 
this in his claims file.



The Veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded to the 
RO via the AMC.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


